DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Requirement for restriction filed 8/10/2021 is withdrawn. The Claims filed 3/28/2020 are examined below.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 6-16 have been renumbered as Claims 7-17.
Claim Objections
Claims 1 and 8-9  are objected to because of the following informalities:  
Claim 1 uses the term “mash”  and “mashes” which should be “mesh” and “meshes”, respectively.  
Claim 8 uses the language, “biomaterial comprising of successive” which should be “biomaterial comprises successive”.
Claim 8 uses the phrase, “and stacked up from” which should be “and the successive layers are stacked from”.
Claim 9 uses the language, “biomaterial comprising of successive” which should be “biomaterial comprises successive”.
Claim 9 uses the phrase, “and stacked up from” which should be “and the successive layers are stacked from”.


Claim 13 refers to “ a method for fixing the implantable medical device”, however Claim 13 depends from Claim 10, which teaches “the multilayer porous material”. Claim 13 should say “the multilayer porous material according to claim 10”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 6-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the claim language, “comprising a multi drug-containing polymer layers” means the device has multiple layers or has multiple drugs in each polymer layer. Clarification is required. For purposes of examination the limitation is interpreted to mean that each polymer layer contains multiple drugs. The dependent claims are likewise rejected.
Claim 10 recites the limitation "the medical device", ‘the first mesh”, “the multilayer material” and “the second mesh”.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is written as an independent claim. For independent claims the first time a limitation is mentioned, it must be preceded by the article “an” or “a” before it is referred to as “the” limitation.
Claim 11 recites the limitation "the implantable medical device".  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is written as an independent claim. For independent claims the first time a limitation is mentioned, it must be preceded by the article “an” or “a” before it is referred to as “the” limitation.
Claim 13 depends from Claim 10, yet recites the preamble, “A method for fixing the implantable medical device”, of Claim 12. Thus, it is unclear whether Claim 13 is intended to depend from Claim 10 or Claim 12. Clarification is requested. For examination purposes, Claim 13 is treated as depending from Claim 10.
Claim 17 recites the limitation "the plate".  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is written as an independent claim. For independent claims the first time a limitation is mentioned, it must be preceded by the article “an” or “a” before it is referred to as “the” limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 defines the controlled drug-release properties of the porous material and Claim 7 repeats this limitation and thus does not further limit the invention.  
Claim 1 defines the porous layers as “having porosity gradient to control the release of the drugs, where the external drug-containing polymer layer have porosity values and the inner drug-containing polymer layers have different porosity values, wherein said inner porosity values are less than said external porosity values” (emphasis added). The language of claim 9, “stacked up from high to low porosity from the inside toward outside of the material” is contradictory to the cited limitation of claim 1 and thus does not further limit the invention as both limitations cannot be true at the same time.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoganson et al. (US 20050177118 A1) and Palmer et al. (US 20140081296 A1).
Regarding Claim 1, Hoganson teaches an implantable device which comprises one multilayer porous material with controlled release properties (e.g. Fig. 3; [0150]-[0151]), comprising a multi drug-containing polymer layers having porosity gradient to control the release of the drugs (e.g. [0151]), where the external drug-containing polymer layer have porosity values and the inner drug-containing polymer layers have different porosity values (e.g. [0151]), wherein said inner porosity values are less than said external porosity values (e.g. Fig. 3, elements 20a-c; [0151]; Layers 20a and 20c are porous while inner layer 20b is substantially nonporous such that the porosity value of 20b is less than the porosity value of layers 20a and 20c).
Hoganson does not disclose the following features, however, Palmer teaches an implantable material comprising two mashes having osseointegration properties (e.g. Fig. 5-6; [0065]-[0070], [0092]) and; one multilayer porous material with controlled release properties that is placed in between the 2 mashes (e.g. Fig. 5-6; [0065]-[0070] [0092]; the top and bottom layers of the mesh can be adhered to the top and bottom layers of the multiplayer porous device taught in Hoganson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have a mesh layer on both sides of the device to enhance tissue integration (Palmer, [0081] )as in Palmer because the modification would merely involve use of the above techniques taught by Palmer to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 2, Hoganson teaches an implantable device wherein said the implantable biocompatible medical device is a cranioplasty plate (This limitation recites an intended use and thus if the cited structure can perform the recited function the limitation is considered met; e.g. [0038], [0053], [0167]).
Regarding Claim 3, Hoganson does not disclose the following features, however, Palmer teaches meshes made of osteoconductive material resistant to hydrolysis to offer structural resistance and to promote osseointegration (e.g. [0008]-[0013], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have the mesh comprise osteoconductive material such as bone morphogenic protein in order to enhance tissue integration and repair (Palmer, [0081], [0092]) as in Palmer because the modification would merely involve use of the above techniques taught by Palmer to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 4, Hoganson does not disclose the following features, however, Palmer teaches meshes wherein said the mesh has holes much larger than the multilayer porous material (e.g. the meshes of Palmer have pores ranging from 100 to 5000 microns {Palmer, [0086]}, while the pores of the porous device in Hoganson have pores sizes of, preferably 100-500 microns {Hoganson, [0146]} such that the possible embodiments allow the pores of the mesh of palmer to be large than the pores of porous layers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have a mesh layer on both sides of the device to enhance tissue integration (Palmer, [0081] )as in Palmer because the modification would merely involve use of the above techniques taught by Palmer to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 7, Hoganson teaches an implantable device wherein said drug is selected from the group of antimicrobial compounds (e.g. [0151]; Table 4)
Regarding Claim 8, Hoganson teaches an implantable device wherein said porous material has controlled release properties of drugs (e.g. [0151]).
Regarding Claim 9, Hoganson teaches an implantable device wherein said porous biomaterial comprising of successive layers of various porosities and stacked up from low to high porosity from one side of the release medium to the other side (e.g. Fig. 2; [0143]-[0145]).
In the instance that the cited portion of Hoganson does not depict what Applicant intends to claim it is noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the layers of the device of Hoganson from low to high porosity, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. MPEP 2144.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoganson et al. (US 20050177118 A1) and Palmer et al. (US 20140081296 A1) as applied to claim1-4, 7-9 above, and further in view of Jeong et al (US 10420861 B2).
Regarding Claim 5, Hoganson in view of Palmer does not disclose the following features, however, Jeong teaches an implantable material wherein the biomaterial can be biocompatible nanofibers (e.g. Column 5, Lines 17-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have the polymer material be composed of nanofibers as taught by Jeong because the structure of the material is one a finite number of material structures in the art. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoganson et al. (US 20050177118 A1) and Palmer et al. (US 20140081296 A1) as applied to claims 1-4, 7-9 above, and further in view of Zhang et al (US 20190201584 A1).
Regarding Claim 10, Hoganson in view of Palmer does not disclose the following features, however, Zhang teaches an implantable device wherein said porous biomaterial comprising of successive layers of various porosities and stacked up from high to low porosity from the inside toward outside of the material.
(e.g. Fig. 1; [0070]).
Hoganson and Zhang are concerned with the same field of endeavor, namely, implantable osteogenic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoganson such that the successive layers of various porosities and stacked up from high to low porosity from the inside toward outside of the material as taught by Zhang to simulate the structure of a human skull (e.g. Zhang, [0012]-0017])
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoganson et al. (US 20050177118 A1),Palmer et al. (US 20140081296 A1) and Zhang et al (US 20190201584 A1) as applied to claims 1-4, 7-10 above, and further in view of Memmolo et al. (US 20140135852 A1).
Regarding Claim 13, Hoganson in view of Palmer and Zhang does not teach the following features, however, Memmolo teaches a method for fixing the implantable medical device in the skull according to claim 10 that includes a multitude of clamps (e.g. Fig. 1A depicts a multitude of clamps; [0033]).
Claim(s) 11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmolo et al. (US 20140135852 A1), Hoganson et al. (US 20050177118 A1) and Palmer et al. (US 20140081296 A1). 
Regarding Claim 11, Memmolo teaches an implantable device comprising an assembly for attaching the medical device to the edge of the defect with clamps (e.g. Fig. 1A-5E, element 14; [0033]-[0037]), 
Memmolo alone does not disclose the following features, however, Memmolo in view of Palmer teaches a system wherein the first mesh rests and attached to the base of the clamp (e.g. Memmolo discloses an implant being attached to the base of the clamp [0075]. This combination of references envisions the implant to comprise a first mesh, (the mesh taught in Palmer, Fig. 5-6; [0065]-[0070], [0092]) to rest and be attached to the base of the clamp of Memmolo) and the second mesh closes the implant assembly and is fastened by the clamps (e.g. Memmolo discloses an implant being attached to the base of the clamp [0075]. This combination of references envisions the implant of Memmolo to be replaced, in part, by a second mesh, (the mesh taught in Palmer et al., Fig. 5-6; [0065]-[0070], [0092]) which would rest on the multilayer between the two meshes and the outer clamp of Memmolo.), 
Memmolo and Palmer are concerned with the same field of endeavor as the instant claims, namely, implantable devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Memmolo such that the implantable device has mesh on its outer surfaces as taught by Palmer in order to encourage tissue integration  (e.g. Palmer, [0099]).
Memmolo alone does not disclose the following features, however, Memmolo in view of Palmer and Hoganson teaches a system allowing for further loading the multilayer material (e.g. Memmolo allows for the loading of an implant [0033], [0075]; The combination envisions the placement of the first mesh and then the loading of the multilayer material (as taught in Hoganson, Fig. 3, elements 20a-c; [0150]-[0151]), followed by the placement of a second mesh), wherein the medical device acts as an effective releaser of controlled amount of pharmaceutic drugs (e.g. Hoganson, Fig. 3, elements 20a-c; [0150]-[0151]).
Memmolo, Palmer and Hoganson are concerned with the same field of endeavor as the instant claims, namely, implantable devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Memmolo such that the implantable device is a multilayer, drug eluting material taught by Hoganson in order to deliver therapeutic agents (e.g. Hoganson, [0151]).
Regarding Claim 14, Memmolo teaches an implantable system that includes a part that attaches to the inner part of the skull surface (e.g. Fig. 1A-2B, element 26; [0034]) 
Memmolo alone does not disclose the following features, however, Memmolo in view of Palmer teaches an assembly wherein the part supports the inner mesh (e.g. Memmolo discloses an implant being attached to the base of the clamp [0075]. This combination of references envisions the implant of Memmolo to be replaced, in part, by a first mesh, (the mesh taught in Palmer et al.) which would rest and be attached to the base of the inner clamp of Memmolo.)
Regarding Claim 15, Memmolo teaches an implantable system that includes a part that attaches to the external surface of the skull (e.g. Fig. 1A-2B, element 30; [0034]) and include a system that can be secured to the external mesh (e.g. This limitation recites an intended use which is considered met if the cited structure is capable of performing that use; the clamp, element 30, is capable of performing that use).
Regarding Claim 16, Memmolo teaches an implantable system that includes a part that can secure in place the medical device using a gear-like clamp (e.g. Fig. 2A, element 22; [0033]-[0041]).
Regarding Claim 17, Memmolo teaches an implantable system that includes a part that can rearrange the plate in place in case that the plate needs to be readjusted (Figs. 8A-B, [0067]-[0074]; The flexible biasing member can be pulled to a flexed position that allows enough distance, db2, such that the tooth body, element 420, can clear the teeth of the stem, element 22, and the second member could be removed from the clamp assembly altogether and allowing for the plate to be repositioned; [0033], [0075]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmolo et al. 
Regarding Claim 12, Memmolo teaches a method for fixing the implantable medical device in the skull that includes a clamping system (e.g. Fig. 1A-6A, element 14; [0033]-[0040], [0075]) that attaches the implantable medical device the skull by clamping the inner and the external surface of the skull to the implantable medical device (e.g. 1A-6A, element 14; [0033]-[0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774